DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt of Applicant’s Amendment filed on 25 May 2022 is acknowledged and entered.
By this Amendment, the Applicant amended claims 10, 13, and 15.
Applicant states (see “Arguments” pg 18, first and last paragraphs):
- (first paragraph) “Claims 1 - 37 and 49 - 69 will be pending in the present application”.
- (first paragraph) “Claims 49 - 51 have been cancelled herein”.
-  (last paragraph) “The method claims have been cancelled herein”.  Examiner notes that in the original claim set, Claims 49-51 or the only method claims.
However, the claim set filed on 25 May 2022 (pg 13) states Claims 38-51 are cancelled, and 19-37 are withdrawn.  It is therefore unknown which claims Applicant believes are pending.  Clarification is requested.
Since claims 19-51 were drawn to a non-elected Groups (see previous Office Action and previous restriction requirement), Examiner considers Claims 1-18 and 52-62 to be pending in the current application.

Election/Restrictions
	Applicant continues to traverse (see page 18 in the response filed 25 May 2022) the restriction requirement, claiming “no undue burden” on the Examiner.  Examiner asserts that the restriction is proper, and notes that, in the course of further prosecution, the restricted claims will be rejoined if they are commensurate with any apparatus found to be allowable.

Response to Arguments
Drawing Objections: In light of Applicant’s arguments, the drawing objections are withdrawn.  

Claim Objections and Claim Rejections, 35 USC 112(b): 
Applicant’s argument concerning the objections to Claims 6, 13, and 15-16 is partially persuasive, and the objection is withdrawn.  
However, although Applicant is correct regarding the quoted verbiage of MPEP §2173.05(g), the same paragraph also states “Notwithstanding the permissible instances, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F 2d 210, 213 (CCPA 1971).  For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear.
 In the present case, the use of functional language in Claims 6 and 16 render the scope of the claim indefinite:
		In Claim 6, it is unknown if Applicant is claiming “an aircraft-ground electrical power generator”.
    		In Claim 16, it is unknown if Applicant is claiming “a portable communications device”.
    		In (amended) Claim 13, Applicant claims “at least one of the sensors is configured to send fuel refilling cycles with the associated one of the tanks”.  However, the subsequent phrase “which is then transmitted to the at least one central and remote controller, after which the at least one central and remote controller is configured to automatically determine if the actual quantity of refilling cycles exceeds a desired threshold and if so, automatically sends a maintenance or replacement message” describes both a function and result of the configured sensors.
		Examiner acknowledges that “the at least one central and remote controller” of Claim 13 is positively recited in antecedent Claim 1.  However, the above subsequent phrase ““which is then transmitted to the at least one central and remote controller…”, as written, remains a statement of intended use, and therefore is not given patentable weight, per MPEP 2114.  Examiner particularly notes that the phrases “after which” and “if so” still connote a method, at it is unknown if these method steps are part of the scope of the claim.
  		 In (amended) Claim 15, Applicant claims “ at least one central and remote controller is configured to use the actual fuel consumption and tank refill data.”  However, the phrase “and subsequently predictively models new distribution depot locations for the distribution vehicles” describes a function of the said controller, is a statement of intended use, and is therefore is not given patentable weight, per MPEP 2114.
	
	Further regarding Claims Rejections, 112(b): In light of Applicant’s amendment, the rejection of Claim 10 is withdrawn.  However, the rejections of Claims 13 and 15 stand per the rationale presented above.
	Regarding Claims 52-62, these claims were omitted in the previous Office Action.  Therefore, the present Office Action is not final, although it does address Applicant’s amendments and arguments filed on 25 May 2022 as presented below.  Claims 52-62 are also addressed in the present Office Action.
	

Applicant’s arguments, see pages 21-26, filed 25 May 2022, with respect to the previous rejection(s) of claim(s) 1 -18, under USC § 103 in light of the amendments made to the claims, have been fully considered and are unpersuasive.  

Examiner notes that Applicant has not presented any arguments against Examiner’s assertion (see previous Office Action, pgs 5-7) that the following limitations are known as prior art:
- “temperature and pressure sensors to monitor a pressurized gas source by an electronic controller for refueling vehicle storage tanks with compressed hydrogen and compressed natural gas (disclosed by U.S. Patent No. 6,619,336).”  
- “stationary and bulk storage tanks operably storing some pressurized fuel (disclosed by U.S. Patent No. 6,619,336).”
- “a towable trailer-based mobile fueling station (that) automatically delivers pressurized hydrogen to a vehicle based on communications with a monitoring facility (disclosed by U.S. Patent No. 6,786,245).”
- “a communications network for refueling vehicles from a mobile fuel station (disclosed by U.S. Patent No. 10,046,962).”
Since Applicant has not argued these points (Examiner again notes that these are admitted by Applicant in the Specification), Examiner concludes these limitations are, in fact, known in the prior art.


Further regarding Applicant’s arguments:
- Applicant argues (pg 21) that Hall does not teach at least the independent Claim 1(a) feature of "stationary and bulk storage tanks".  Examiner respectfully disagrees, noting that it is well known and recognized by one of ordinary skill in the art that fuel plants (“a facility capable of supplying and servicing one or more mobile fuel stations”) as taught by Hall would necessarily have station and bulk storage tanks in order to supply said mobile fuel station (shown by Hall to be a truck that is fueled at step 103).  Additionally, per Applicant’s admission (see above) "stationary and bulk storage tanks" are known to the art.  The rejection therefore stands.
- Applicant further argues (pg 21-22) that Hall does not teach "stationary end use tanks."  Applicant further argues that the cited tanks (110) of Hall are defined as a “vehicle”, and as such is “the exact opposite of the claimed stationary end use tanks”.  Examiner respectfully disagrees, noting that even “vehicles” are parked, sometimes for very long time periods (such as fuel trucks and trailers known to the art).  Hall Col 8, lines 10-13, and Fig 11, shows a stationary, parked vehicle, with inherently has a stationary storage tank.  Examiner further notes Applicant’s Specification, para 17, which does not define a “stationary and bulk storage tank” to be solely below-ground.
- Applicant further argues (pg 22) that Hall does not teach "sensors ... being connected to ... the distribution" tank.  Examiner respectfully disagrees, noting that Hall clearly teaches pressure sensor 112 as connected to a fuel tank in order to determine that the pressure of said tank has reached a predetermined range of pressures, as cited in the previous Office Action.
- Applicant further argues “Fourth, Hall does not teach at least the Claim 1(e)(iv) controller feature regarding "bulk storage tanks."”  It is not clear exactly what point Applicant argues here.
With respect to the above arguments, Examiner further notes that Applicant’s arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited (Hall) or the objections made. Further, they do not show how the amendments avoid such references or objections.
- Applicant further argues (pg 22) that secondary art Stevenson does not teach the claimed component (distribution use tanks) as cited by Examiner;  Applicant states that the “fuel tanks” are not “distribution tanks”.  Examiner respectfully disagrees, noting that Applicant’s arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
In the present case, Applicant has not distinguished how the claimed “distribution tank” is structurally different than any “tank” (defined as “a usually large receptacle for holding, transporting, or storing liquids” by Merriam Webster).  No such special definition exists in the present Application.
- Applicant further argues (pg 22-23) that the objective of secondary art Stevenson is different than that of the other cited references, and therefore non-analogous art.  Examiner respectfully disagrees, noting it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Stevenson, Hall, SAE J2601, and Applicant’s claimed invention are all in the are of providing fuel to vehicles; therefore Stevenson is deemed to be analogous art.
- With regards to Applicant’s arguments on pg 23 (1st and 2nd full paragraphs, beginning with “Seventh, independent Claim 1(e) recites…”), Applicant’s point is unclear. Regardless, In response to applicant’s arguments against the references (SAE J2601) individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Additionally, Applicant has not shown how the fueling station controller of SAE J2601 is not 
- part of “a fuel storage and delivery system” (a fueling station is interpreted to part of said “fuel storage and delivery system”)
- “centralized” (interpreted as being the center of fueling communications and direction of other components)
- remote (interpreted as being separate from other components).
Instead, Applicant’s arguments at pg 23 appears to only list the “controlling functions” of the controller taught by SAE J2601. 
- Applicant further argues (pgs 23-24) that Hall does not teach the limitations of Claims 2 and 4, wherein the type of vehicle is further limited to being an aircraft (claim 2) or a watercraft or rail car (claim 4).  Examiner respectfully disagrees:  Hall discloses a controller that remotely directs the movement of a mobile refueling vehicle, and specifically states that the disclosed invention “may be applied to all forms of vehicles, including those used on land, sea, or air” (Col 7, lines 9-20).
- Regarding Applicant’s arguments (pg 24) that Claims 5-9 are patentably distinct over Hall et al, Examiner respectfully disagrees.  In the present case, Applicant’s arguments do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Specifically, Applicant asserts (last line of page 24) that the tanks claimed in Claims 5-9 are not “dumb tanks”.  However, Applicant’s disclosure does not provide any description, characterization, or any indication that the “stationary bulk storage tanks 23, distribution tanks 25 and 27, stationary end use tanks 29” as claimed by Applicant are anything other than simple tanks very well known in the art (and as taught by the cited references).  Applicant’s “tanks” are disclosed as being located on the ground, underground, or mounted on various vehicles, which is also very well known in the art (and taught by the cited references).  Applicant even admits that this structure is “known” and “conventional” (see Specification paras 1-4).
In short, Applicant has not demonstrated how the tanks of the present application are structurally different than the tanks taught by Hall et al.  The only description Applicant provides is how the tanks are used.  Therefore, the rejections stand.
Similarly, Applicant has not demonstrated how the transportation (i.e., physical movement) of said tanks is different than the transportation of tanks taught by Hall et al.  In both cases (Applicant’s claims and the prior art), tanks are transported by vehicles.  In both cases, the vehicles themselves are directed to a destination under a remote controller.
The limitations in Claims 5-9 (tanks used at specific locations) do not add anything novel or new to the limitations of antecedent claim 1.  In each case, the structure of Applicant’s various tanks appears to be the same (see above rationale), and are used for the same general purpose (to receive, store, and ultimately distribute fuel) as the tanks described in the prior art.  The rejections therefore stand.
- Regarding Applicant’s arguments (pg 25) concerning claims 14 and 18, Applicant’s arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
In the present case, Applicant merely states that Hall et al (with emphasis on Mackey) does not teach the claimed limitations.  Examiner disagrees, noting that Mackey specifically teaches the claimed limitations as presented in the previous Office Action (and below).
- Regarding Applicant’s argument (pgs 25-26) concerning Claim 15 (Applicant argues that Watanabe is non-analogous art), it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Wanatabe’s teachings are in the field of energy demand and supply (para 2), with a particular emphasis on fueling, fueling systems, and predictive analysis.  Such teachings are clearly in the same field as Applicant’s endeavors, and are as such eligible for consideration as prior art.  Regardless, better art has been applied in lieu of Watanabe, as shown below in “Claims Rejections – 35 USC 103”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 13, and 15-16 and 52-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding Claims 6 and 16, the use of functional language in Claims 6 and 16 render the scope of the claim indefinite:
      - In Claim 6, it is unknown if Applicant is claiming “an aircraft-ground electrical power generator”.
      - In Claim 16, it is unknown if Applicant is claiming “a portable communications device”.

	Regarding Claims 13 and 15:  The claims are apparatus claim, but lists method steps.  A claim that contains both a product and a process is indefinite (see MPEP 2173.05(p)) as it is unclear whether infringement occurs when one creates a system with sensors and a remote controller, or if one uses sensors and remote controller to accomplish the method steps listed in Claims 13 and 15, which include:
	Claim 13:  “…which is then transmitted to the at least one central and remote controller, after which the at least one central and remote controller automatically determines if the actual  quantity of refilling cycles exceeds a desired threshold and if so, automatically sends a maintenance or replacement message.”
	Claim 15:  “the at least one central and remote controller is configured to use the actual fuel consumption and tank refill data, and subsequently predictively models new distribution depot locations for the distribution vehicles.”

	Regarding Claim 52, the claim contains the limitations “stationary hydrogen storage tanks” and “stationary end use hydrogen tanks”, but then refers to “distribution and end use tanks”.  It appears Applicant equates both limitations as being the same components, but as written the “distribution and end use tanks” lack antecedent basis, therefore rendering Claim 52 indefinite.
	Further regarding Claims 53-62, the claims either also contain the limitations “the distribution tank”, “the end use tank” or a combination thereof, and/or are dependent upon Claim 52, and therefore suffer the same deficiencies. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 10-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hall, (US 10,046,962) in view of Cohen (US 6,619,336), Stevenson (US 2017/0154301) and the Society of Automotive Engineers Surface Vehicle Standard J2601TM (SAE J2601), titled “Fueling Protocols for Light Duty Gaseous Hydrogen Surface Vehicles”.
	Regarding Claim 1, Hall discloses a fuel storage and delivery system comprising:
a) “stationary and bulk storage tanks operably storing some pressurized fuel” (Item 102 and Col 3, lines 24-31)
(b) distribution vehicles including portable distribution storage tanks to store some of the pressurized fuel (Item 104 and Col 3, lines 24-31);
(c) stationary end use tanks containing some of the pressurized fuel (Item 110 and Col 3, line 49 – Col 4 line 10); 
(d) sensors (Item 112 and Col 3, lines 65- Col 4, line-10, wherein a pressure sensing device for indicating refueling requirements is described) and a communications transmitter being connected to each of the distribution and end use tanks (Item 114 and Col 4, lines 27-29);
(e) at least one central and remotely located controller (108 and Col 4, lines 27-29) being configured to:
i. receive sensed data from each of the transmitters (Col 4, lines 26-29);
iv. automatically cause at least one of the distribution vehicles to be refilled from at least one of the bulk storage tanks (Col 3, lines 34-48);
 v. automatically cause at least one of the distribution vehicles to refill at least one of the end use tanks (Col 3, lines 46-59);

    PNG
    media_image1.png
    855
    605
    media_image1.png
    Greyscale
	Further regarding Claim 1, Hall teaches the claimed invention, but doesn’t explicitly describe automatically determin(ing) a filled quantity of the fuel within each of the distribution and end use tanks.  Stevenson, however, teaches automatically determin(ing) a filled quantity of the fuel within each of the distribution and end use tanks (entire invention, with particular emphasis on para 62 wherein the Fuel Sensor Assembly 100 “continuously determine(s) fuel status)” at step 556, and transmits it (step 558) to Remote Station 16).
	The advantages of Stevenson’s teachings include methods of confirming fuel loss in a vehicle, regardless of source.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Stephenson’s teachings to Hall’s disclosures by adding the transmitting fuel sensor assembly of Stephenson in order to gain the advantages of confirming fuel loss in a vehicle, regardless of source.
	Further regarding Claim 1, Hall as modified above teaches the claimed invention, but doesn’t specifically state at least one central and remotely located controller being configured to:
iii. automatically compare the determined filled quantity with a desired filled quantity threshold;
vi. receive tank pressure data from at least one of the sensors;
 vii. receive tank temperature data from at least one of the sensors;
 viii. receive environmental or flame hazard data from at least one of the sensors; and
 ix. automatically change a characteristic associated with the tank or the fuel therein based on at least some of the sensor data received.  
	However, these limitations are an essential part of established hydrogen refueling procedures published in the internationally recognized Fueling Protocols for Light Duty Gaseous Hydrogen Surface Vehicles (SAE J2601), established prior to the effective filing date of Applicant’s claimed invention.
	Specifically, SAE J2601 teaches at least one central and remotely located controller  (see pg 129, wherein a logic controller is used for continuous calculations) being configured to:
iii. automatically compare the determined filled quantity with a desired filled quantity threshold (pg 25, para 10.8.14, wherein vehicle data is used to determine current filled levels and tables are used to stop fueling at 95-100% capacity);
vi. receive tank pressure data from at least one of the sensors (pg 24-25, para 10.8.10, “The vehicle shall transmit the Measured CHSS Gas Pressure in MPa.”;
 vii. receive tank temperature data from at least one of the sensors (pg 25, para 10.8.11, “The vehicle shall transmit its CHSS Measured Gas Temperature in Kelvin”);
 viii. receive environmental or flame hazard data from at least one of the sensors (pg 14, para 7.2.2, wherein an ambient temperature sensor is detailed); and
 ix. automatically change a characteristic associated with the tank or the fuel therein based on at least some of the sensor data received (pg 135, para H.4.3.2.5. where time counters and temperature data readings are updated).  

	The advantages of using the teaches of SAE J2601 include utilizing internationally recognized hydrogen refueling protocols.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply SAE J2601’s teachings to Hall’s modified disclosures by following the standard procedures for hydrogen refueling in order to gain the advantages of following internationally recognized hydrogen refueling protocols.
Regarding Claim 2, Hall as modified above teaches a fuel storage and delivery system, wherein at least one of the vehicles is a remotely controlled and unmanned aircraft (Hall, Fig 8, item 802), and the controller automatically causes the aircraft to move the distribution storage tank to at least one of the bulk storage tanks and to at least one of the end use tanks (Hall, Fig 8 and Col 7, lines 9-20, "applied to all forms of vehicles, including those used on land, sea, or air).  
	Regarding Claim 3, Hall as modified above teaches a fuel storage and delivery system, wherein at least one of the vehicles is a remotely controlled and unmanned automotive vehicle (Hall, 104 and Col 3, lines 60-63)), and the controller automatically causes the automotive vehicle to move the distribution storage tank (Hall, 104) to at least one of the bulk storage tanks (Hall, 102) and to at least one of the end use tanks  (Hall, 110). 
	Regarding Claim 4, Hall as modified above teaches a fuel storage and delivery system, wherein  a watercraft or rail car (Hall, Fig 8, item 802), and the controller causes the vehicle to move the distribution storage tank to at least one of the bulk storage tanks and to at least one of the end use tanks (Hall, Fig 8 and Col 7, lines 9-20, "applied to all forms of vehicles, including those used on land, sea, or air).    
	Regarding Claim 10, Hall as modified above teaches a fuel storage and delivery system, wherein	at least one of the vehicles (Hall, 110) is powered by the pressurized fuel.  
	Regarding Claim 11, Hall as modified above teaches a fuel storage and delivery system, wherein the fuel is a pressurized gas (Hall, entire invention, where the gas is pressurized hydrogen).  
	Regarding Claim 12, Hall as modified above teaches a fuel storage and delivery system, wherein the fuel is liquid hydrogen  (Hall, entire invention, where the gas is pressurized hydrogen).  
	Regarding Claim 16, Hall as modified above teaches a fuel storage and delivery system, wherein the remote controller (Hall, 108) wirelessly sends a tank and delivery status or warning signal to a portable communications device (Hall, Col 6, lines 47-58).  
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Stevenson, SAE J2601, and in further view of Hobbs (US 2005/0000802).
	Regarding Claims 5-9, In these claims, Applicant claims several intended uses of the positively recited “end use tank”, e.g., the activity or function for which the end tank will be used.  Please see Examiner’s additional rationale concerning this subject in “Response to Arguments” above.
The intended use of a claimed apparatus or structure is normally not given patentable weight, per MPEP 2114.
	In the present case, the limitations of Claims 6-9 are found in Specification, para 41, which merely lists standard tanks used in various locations, and various apparatuses that use hydrogen fuel (via hydrogen fuel cells) and therefore could benefit from use of the claimed invention.  The Specification does not disclose anything novel or unexpected concerning the end use tanks or apparatuses.  
	Therefore, Examiner takes Official Notice that it is known to transport hydrogen fuel to fuel tanks (as taught by Hall), and said fuel tanks are used to refuel the hydrogen fuel cell of any desired end-using apparatus selected by the user (the Office has well over 100,000 publications detailing the charging or refueling of hydrogen fuel cells).  
	One such example is provided by Hobbs, which discloses a fuel storage and delivery system supplying various end use tanks, to include an underground tank (item 110 and para 72) capable of being used for refueling the fuel cells (para 76) of an airplane (Claim 5), generator (Claims 6, and 8), vehicle (Claims 7 and 9). 
	The advantages of using the teaches of Hobbs include the utilization of well known technology to refuel existing apparatuses.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Hobbs teachings to Hall’s disclosures by using an underground hydrogen storage tanks to ultimately refuel the fuel cells of an airplane (Claim 5), generator (Claims 6, and 8), vehicle (Claims 7 and 9) to gain the advantage of utilizing well-known technology to refuel existing apparatuses.
	Further regarding Claim 5, Hall as modified above teaches a fuel storage and delivery system, wherein at least one of the end use tanks is a belowground, airplane-refueling tank  (Hobbs, item 110 and para 72).     
	Further regarding Claim 6, Hall as modified above teaches a fuel storage and delivery system, wherein at least one of the end use tanks supplies the fuel to an aircraft-ground electrical power generator (Hobbs, para 76)  
	The phrase “at least one of the end use tanks supplies the fuel to an aircraft-ground electrical power generator” is a statement of intended use, and not given patentable weight.  See MPEP 2114.     
	Further regarding Claim 7, Hall as modified above teaches a fuel storage and delivery system, wherein at least one of the end use tanks is an automotive vehicle-refueling tank (Hobbs, Item 180). 
	The phrase “at least one of the end use tanks is an automotive vehicle-refueling tank” is a statement of intended use, and not given patentable weight.  See MPEP 2114.     
	Further regarding Claim 8, Hall as modified above teaches a fuel storage and delivery system, wherein at least one of the end use tanks supplies fuel to at least one of the following: (a) a building primary or backup electrical generator or hydrogen fuel cell (Hobbs, item 76); or (b) a computer data or server center electrical generator or hydrogen fuel cell (Hobbs, item 76). 
	The phrase “at least one of the end use tanks supplies fuel to at least one of the following: (a) a building primary or backup electrical generator or hydrogen fuel cell; or (b) a computer data or server center electrical generator or hydrogen fuel cell” is a statement of intended use, and not given patentable weight.  See MPEP 2114.     
	Further regarding Claim 9, Hall as modified above teaches a fuel storage and delivery system, further comprising: portable end use tanks automatically filled by at least one of the distribution vehicles (Hall, Col 3, lines 34-48), and at least one of the end use tanks being coupled to a hydrogen fuel cell (Hobbs, para 76). 
	The phrase “at least one of the end use tanks being coupled to a hydrogen fuel cell” is a statement of intended use, and not given patentable weight.  See MPEP 2114.   

  Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Stevenson, SAE J2601, and in further view of Sloan (US 10,215,127).
	Regarding Claim 13, Hall as modified above teaches a fuel storage and delivery system, wherein at least one of the sensors (Fig 2, and Col 4, lines 33-40) is configured to sense fuel refilling cycles within the associated one of the tanks (Fig 2, and Col 4, lines 33-40) which is then transmitted to the at least one central and remote controller (Hall, item 108, Col 4, lines 27-29, and Claims 9 and 11).
	Further regarding Claim 13, Hall as modified above teaches the claimed invention, but doesn’t explicitly address the at least one central and remote controller (being) configured to automatically determine if the actual quantity of refilling cycles exceeds a desired threshold and if so, automatically sends a maintenance or replacement message.  
	Sloan, however, teaches at least one central and remote controller (ECU 100) configured to automatically determine if the actual quantity of refilling cycles (Col 2, lines 23-31, wherein an algorithm is based on the actual quantity of refilling cycles) exceeds a desired threshold  and if so, automatically sends a maintenance or replacement message (Col 19, lines 58-63” “An alert may optionally be provided when a threshold number of filling cycles have been completed”).
	The advantages of Sloan’s teachings include a controller able to operate with various sensors and gauge configurations, as well as systems and methods that improve safety and life of the vehicle and/or vehicle fuel system.  It would have been obvious prior to the effective filing date of the claimed invention to modify to programing of the controller 108 as taught by Hall et al, and add the capabilities of controller (ECU 100 or 200) of Sloan and its ability to generate alert messages based on the number of filling cycles in order to gain the advantages of additional systems and methods that improve safety and life of the vehicle and/or vehicle fuel system.

Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Stevenson, SAE J2601, and in further view of Mackey (US 2014/0034162).
	Regarding Claim 14, Hall as modified above teaches portable end use tanks (110) automatically filled by at least one of the distribution vehicles (104).
	Further regarding Claim 14, Hall as modified above is silent on:  a subset of the end use tanks mechanically attached together within a vacuum insulator surrounding the subset end use tanks; a processor, the transmitter and the at least one sensor preassembled to the subset end use tanks;  and an automatically controllable shut-off valve and the sensor located within the insulator.  
	Mackey, however, teaches a fuel storage and delivery system, further comprising:  
a subset of the end use tanks mechanically attached together within a vacuum insulator surrounding the subset end use tank (Item 12 and paras 16-19);
  a processor, the transmitter and the at least one sensor preassembled to the subset end use tanks (paras 16-19 and 20, wherein a wireless data transmitting capability is shown); and
an automatically controllable shut-off valve (52 and para 25) and the sensor (paras 16-19) located within the insulator.  
	The advantages of Mackey's teachings include quickly and efficiently pumping cryogens for dispensing.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Mackey’s teachings to Hall's modified disclosures by adding the multiple tank system as taught by Mackey in order to gain the advantages of quick and efficient cryogen pumping.
	Regarding Claim 18, Hall is silent on a fuel storage and delivery system, further comprising:  a subset of the stationary end use tanks mechanically attached together within a vacuum insulator jacket surrounding the subset end use tanks; and a valve, an automatically controllable valve-actuator and at least one of the sensors preassembled to the subset end use tanks within the insulator jacket.
Mackey, however, teaches a fuel storage and delivery system, further comprising:  
a subset of the stationary end use tanks mechanically attached together within a vacuum insulator jacket surrounding the subset end use tanks (Item 12 and paras 16-19);
 and a valve (52), an automatically controllable valve-actuator (para 19, "automated controls") and at least one of the sensors (paras 16-19) preassembled to the subset end use tanks within the insulator jacket.  
	The advantages of Mackey's teachings include quickly and efficiently pumping cryogens for dispensing.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Mackey’s teachings to Hall's modified disclosures by adding the multiple tank system as taught by Mackey in order to gain the advantages of quick and efficient cryogen pumping.
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Stevenson, SAE J2601, and in further view of Whaling (US  2020/0070680).
	Regarding Claim 15, Hall as modified above teaches the claimed invention, to include distribution vehicles (Hall, 104).
Hall, however, is silent on a fuel storage and delivery system, wherein the remote controller uses the actual fuel consumption and tank refill data, and subsequently predictively models new distribution depot locations.  
	Whaling, however, teaches a fuel storage and delivery system, wherein the remote controller (“remote device 520”) uses the actual fuel consumption and tank refill data (“signals associated with fuel gauge 514 per para 39), and subsequently predictively models new distribution depot locations (“the data may be used…to predict…provider locations” per para 40, and para 46, wherein vehicles are instructed to “obtain at least a portion of generated hydrogen”, and para 50, wherein “servicing and/or fueling decisions and/or operations may also be coordinated to direct vehicles of a particular vehicle type to charge or discharge at a particular charging station or hydrogen station and/or at a particular charging or fueling time”).
	The advantages of Whaling's teachings include a fleet management system that includes a market component that monitors a hydrogen market and enables management of fleet vehicles in an economical and pragmatic manner.
	  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Whaling’s teachings to Hall's modified disclosures by adding the predictive modeling system of Whaling to the distribution vehicle control system of Hall in order to gain the advantages of a fleet management system that includes a market component that monitors a hydrogen market and enables management of fleet vehicles in an economical and pragmatic manner.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Stevenson, SAE J2601, and in further view of Yim (US 2014/0174588).
	Regarding Claim 17, Hall as modified above teaches the claimed invention, to include sensors, but is silent on at least one of the sensors (being) a fuel contamination sensor.
	Yim, however, teaches a fuel storage and delivery system, wherein at least one of the sensors (5) is a fuel contamination sensor (entire invention, with particular emphasis on paras 8 and 20).  
	The advantages of Yim's teachings include preventing deterioration of the fuel cell stack due to charging the vehicle with contaminated hydrogen.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Yim’s teachings to Hall's modified disclosures by adding the fuel contamination sensor 5 of Yim to any or all of the tanks 102, 104, and 110 as disclosed by Hall in order to gain the advantages of preventing deterioration of the fuel cell stack due to charging the vehicle with contaminated hydrogen.

Claims 52-55, and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Hall, (US 10,046,962) in view of Stevenson (US 2017/0154301) and the Society of Automotive Engineers Surface Vehicle Standard J2601TM (SAE J2601), titled “Fueling Protocols for Light Duty Gaseous Hydrogen Surface Vehicles”.

	Regarding Claim 52, Hall discloses a fuel storage and delivery system comprising (Examiner notes Hall specifically states that the disclosed invention is applicable to the use of hydrogen fuel at Col 4, lines 54-55):
(a) stationary hydrogen storage tanks (Item 102 and Col 3, lines 24-31);
(b) distribution vehicles including portable hydrogen distribution storage tanks (Item 104 and Col 3, lines 24-31);
(c) stationary end use hydrogen tanks  (Item 110 and Col 3, line 49 – Col 4 line 10); 
(d) sensors (Item 112 and Col 3, lines 65- Col 4, line-10, wherein a pressure sensing device for indicating refueling requirements is described) and a communications transmitter being connected to each of the distribution and end use tanks (Item 114 and Col 4, lines 27-29);
(e) at least one central and remotely located controller (108 and Col 4, lines 27-29) including software, stored in non- transient memory, the software comprising: 
i. instructions receiving sensed data from each of the transmitters (Col 4, lines 26-29);
iv. instructions causing at least one of the distribution vehicles to be refilled from at least one of the bulk storage tanks  (Col 3, lines 34-48);
v. instructions causing at least one of the distribution vehicles to refill at least one of the end use tanks (Col 3, lines 46-59);
	Further regarding Claim 52, Hall teaches the claimed invention, but doesn’t explicitly describe software comprising instructions determining a hydrogen filled quantity within each of the distribution and end use tanks.
	Stevenson, however, teaches  software comprising instructions determining a hydrogen filled quantity within each of the distribution and end use tanks. (entire invention, with particular emphasis on para 62 wherein the Fuel Sensor Assembly 100 “continuously determine(s) fuel status)” at step 556, and transmits it (step 558) to Remote Station 16).
	The advantages of Stevenson’s teachings include methods of confirming fuel loss in a vehicle, regardless of source.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Stephenson’s teachings to Hall’s disclosures by adding the transmitting fuel sensor assembly of Stephenson in order to gain the advantages of confirming fuel loss in a vehicle, regardless of source.
	Further regarding Claim 52, Hall as modified above teaches the claimed invention, but doesn’t specifically state at least one central and remotely located controller being configured to:
iii. instructions comparing the determined filled quantity with a desired filled quantity threshold;
vi. instructions receiving tank pressure data from at least one of the sensors
 vii. instructions receiving tank temperature data from at least one of the sensors and
 viii. instructions automatically changing a characteristic associated with the tank based on at least some of the sensor data received.  
	However, these limitations are an essential part of established hydrogen refueling procedures published in the internationally recognized Fueling Protocols for Light Duty Gaseous Hydrogen Surface Vehicles (SAE J2601), established prior to the effective filing date of Applicant’s claimed invention.
	Specifically, SAE J2601 teaches at least one central and remotely located controller  (see pg 129, wherein a logic controller is used for continuous calculations) being configured to:
iii. instructions comparing the determined filled quantity with a desired filled quantity threshold (pg 25, para 10.8.14, wherein vehicle data is used to determine current filled levels and tables are used to stop fueling at 95-100% capacity);
vi. instructions receiving tank pressure data from at least one of the sensors (pg 24-25, para 10.8.10, “The vehicle shall transmit the Measured CHSS Gas Pressure in MPa.”;
vii. instructions receiving tank temperature data from at least one of the sensors (pg 25, para 10.8.11, “The vehicle shall transmit its CHSS Measured Gas Temperature in Kelvin”);
 viii. receive environmental or flame hazard data from at least one of the sensors (pg 14, para 7.2.2, wherein an ambient temperature sensor is detailed); and
viii. instructions automatically changing a characteristic associated with the tank based on at least some of the sensor data received. (pg 135, para H.4.3.2.5. where time counters and temperature data readings are updated).  
	The advantages of using the teaches of SAE J2601 include utilizing internationally recognized hydrogen refueling protocols.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply SAE J2601’s teachings to Hall’s modified disclosures by following the standard procedures for hydrogen refueling in order to gain the advantages of following internationally recognized hydrogen refueling protocols.
	Regarding Claim 53, Hall as modified above teaches a fuel storage and delivery system, wherein at least one of the vehicles is a remotely controlled and unmanned aircraft (Hall, Fig 8, item 802), and the controller automatically causes the aircraft to move the distribution storage tank to at least one of the bulk storage tanks and to at least one of the end use tanks (Hall, Fig 8 and Col 7, lines 9-20, "applied to all forms of vehicles, including those used on land, sea, or air).  
	Regarding Claim 54, Hall as modified above teaches a fuel storage and delivery system, wherein at least one of the vehicles is a remotely controlled and unmanned automotive vehicle (Hall, 104 and Col 3, lines 60-63)), and the controller automatically causes the automotive vehicle to move the distribution storage tank (Hall, 104) to at least one of the bulk storage tanks (Hall, 102) and to at least one of the end use tanks  (Hall, 110). 
	Regarding Claim 55, Hall as modified above teaches a fuel storage and delivery system, wherein  a watercraft or rail car (Hall, Fig 8, item 802), and the controller causes the vehicle to move the distribution storage tank to at least one of the bulk storage tanks and to at least one of the end use tanks (Hall, Fig 8 and Col 7, lines 9-20, "applied to all forms of vehicles, including those used on land, sea, or air).    
	Regarding Claim 61, Hall as modified above teaches a fuel storage and delivery system, further comprising another set of instructions automatically causing an autonomously driven aircraft or watercraft to move at least one of the distribution tanks from at least one of the bulk storage tanks to at least one of the end use tanks (Hall, Fig 8 and Col 7, lines 9-20, "applied to all forms of vehicles, including those used on land, sea, or air).    
Claims 56-58 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Stevenson, SAE J2601, and in further view of Hobbs (US 2005/0000802).
	Regarding Claims 56-58, In these claims, Applicant claims several intended uses of the positively recited “end use tank”, e.g., the activity or function for which the end tank will be used.  Please see Examiner’s additional rationale concerning this subject in “Response to Arguments” above.
	The intended use of a claimed apparatus or structure is normally not given patentable weight, per MPEP 2114.
	In the present case, the limitations of Claims 56-58 are found in Specification, para 41, which merely lists standard tanks used in various locations, and various apparatuses that use hydrogen fuel (via hydrogen fuel cells) and therefore could benefit from use of the claimed invention.  The Specification does not disclose anything novel or unexpected concerning the end use tanks or apparatuses.  
	Therefore, Examiner takes Official Notice that it is known to transport hydrogen fuel to fuel tanks (as taught by Hall), and said fuel tanks are used to refuel the hydrogen fuel cell of any desired end-using apparatus selected by the user (the Office has well over 100,000 publications detailing the charging or refueling of hydrogen fuel cells).  
	One such example is provided by Hobbs, which discloses a fuel storage and delivery system supplying various end use tanks, to include an underground tank (item 110 and para 72) capable of being used for refueling the fuel cells (para 76) of an airplane (Claim 56), generator (Claim 57), and hydrogen fuel cell (Claim 58). 
	The advantages of using the teaches of Hobbs include the utilization of well known technology to refuel existing apparatuses.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Hobbs teachings to Hall’s disclosures by using an underground hydrogen storage tanks to ultimately refuel the fuel cells of an airplane (Claim 56), generator (Claim 57), and hydrogen fuel cell (Claim 58) to gain the advantage of utilizing well-known technology to refuel existing apparatuses.
	Further regarding Claim 56, Hall as modified above teaches a fuel storage and delivery system, wherein  at least one of the end use tanks is a belowground, airplane-refueling tank  (Hobbs, item 110 and para 72).     
	Further regarding Claim 57, Hall as modified above teaches a fuel storage and delivery system, wherein at least one of the end use tanks supplies fuel to at least one of the following: (a) a building primary or backup electrical generator or hydrogen fuel cell (Hobbs, item 76); or (b) a computer data or server center electrical generator or hydrogen fuel cell (Hobbs, item 76). 
	The phrase “at least one of the end use tanks supplies fuel to at least one of the following: (a) a building primary or backup electrical generator or hydrogen fuel cell; or (b) a computer data or server center electrical generator or hydrogen fuel cell” is a statement of intended use, and not given patentable weight.  See MPEP 2114.     
	Further regarding Claim 58, Hall as modified above teaches a fuel storage and delivery system, further comprising: portable end use tanks automatically filled by at least one of the distribution vehicles (Hall, Col 3, lines 34-48), and at least one of the end use tanks being coupled to a hydrogen fuel cell (Hobbs, para 76). 
	The phrase “at least one of the end use tanks being coupled to a hydrogen fuel cell” is a statement of intended use, and not given patentable weight.  See MPEP 2114.   
Claims 59 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Stevenson, SAE J2601, and in further view of Whaling (US  2020/0070680).
	Regarding Claim 59,  The following is provided to explain Examiner’s interpretation of the limitations presented in Claim 59.  During a telephonic interview conducted 2 August, 2022, Examiner consulted with attorney to clarify the features of Claim 59, specifically a  “set of instructions comparing actual fuel consumption and tank refill data to desired thresholds, and automatically predictively modeling at least one of: new production facilities, new production locations new production capacities, or new distribution depot locations for at least some of the distribution tanks.”
	Attorney explained that the features are not limited to be in combination; the claim requires:
A) "The system of Claim 52, further comprising another set of instructions comparing actual fuel consumption and tank refill data to desired thresholds..."
B) "The system of Claim 52, (wherein the system) automatically predictively model(s) at least one of: new production facilities, new production locations new production capacities, or new distribution depot locations for at least some of the distribution tanks."  (items within parenthesis added here by Examiner for clarification purposes.
	Further regarding Claim 59,  based upon the above clarification, Examiner concludes that Hall as modified above teaches a fuel storage and delivery system, further comprising
	another set of instructions comparing actual fuel consumption and tank refill data to desired thresholds (SAE J2601, entire document, wherein standard hydrogen refueling protocols utilizing lookup tables (i.e. “thresholds”) for pressure and temperature are established (see pg 2, “Scope”), and Figures B.1 to B.8 (starting on pg 49), which contain process flow charts wherein actual pressure and temperature data is compared with target pressure and temperature data (i.e. thresholds) to determine when refueling should commence and be terminated). 
	Further regarding Claim 59, Hall as modified above teaches the claimed invention, to include distribution vehicles (Hall, 104).
	Hall, however, is silent on a fuel storage and delivery system, wherein the remote controller uses the actual fuel consumption and tank refill data, and subsequently predictively models new distribution depot locations.  
	Whaling, however, teaches a fuel storage and delivery system, wherein the remote controller (“remote device 520”) uses the actual fuel consumption and tank refill data (“signals associated with fuel gauge 514 per para 39), and subsequently predictively models new distribution depot locations (“the data may be used…to predict…provider locations” per para 40, and para 46, wherein vehicles are instructed to “obtain at least a portion of generated hydrogen”, and para 50, wherein “servicing and/or fueling decisions and/or operations may also be coordinated to direct vehicles of a particular vehicle type to charge or discharge at a particular charging station or hydrogen station and/or at a particular charging or fueling time”).
	The advantages of Whaling's teachings include a fleet management system that includes a market component that monitors a hydrogen market and enables management of fleet vehicles in an economical and pragmatic manner.
	  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Whaling’s teachings to Hall's modified disclosures by adding the predictive modeling system of Whaling to the distribution vehicle control system of Hall in order to gain the advantages of a fleet management system that includes a market component that monitors a hydrogen market and enables management of fleet vehicles in an economical and pragmatic manner.
  Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Stevenson, SAE J2601, and in further view of Sloan (US 10,215,127).
	Regarding Claim 60, Hall as modified above teaches a fuel storage and delivery system, wherein at least one of the sensors (Fig 2, and Col 4, lines 33-40) is configured to sense fuel refilling cycles within the associated one of the tanks (Fig 2, and Col 4, lines 33-40) which is then transmitted to the at least one central and remote controller (Hall, item 108, Col 4, lines 27-29, and Claims 9 and 11).
	Further regarding Claim 60, Hall as modified above teaches the claimed invention, but doesn’t explicitly address the at least one central and remote controller (being) configured to automatically determine if the actual quantity of refilling cycles exceeds a desired threshold and if so, automatically sends a maintenance or replacement message.  
	Sloan, however, teaches at least one central and remote controller (ECU 100) configured to automatically determine if the actual quantity of refilling cycles (Col 2, lines 23-31, wherein an algorithm is based on the actual quantity of refilling cycles) exceeds a desired threshold  and if so, automatically sends a maintenance or replacement message (Col 19, lines 58-63” “An alert may optionally be provided when a threshold number of filling cycles have been completed”).
	The advantages of Sloan’s teachings include a controller able to operate with various sensors and gauge configurations, as well as systems and methods that improve safety and life of the vehicle and/or vehicle fuel system.  It would have been obvious prior to the effective filing date of the claimed invention to modify to programing of the controller 108 as taught by Hall et al, and add the capabilities of controller (ECU 100 or 200) of Sloan and its ability to generate alert messages based on the number of filling cycles in order to gain the advantages of additional systems and methods that improve safety and life of the vehicle and/or vehicle fuel system.
Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Stevenson, SAE J2601, and in further view of Yim (US 2014/0174588).
	Regarding Claim 62, Hall as modified above teaches the claimed invention, to include sensors, but is silent on at least one of the sensors (being) a fuel contamination sensor.
	Yim, however, teaches a fuel storage and delivery system, wherein at least one of the sensors (5) is a fuel contamination sensor (entire invention, with particular emphasis on paras 8 and 20).  
	The advantages of Yim's teachings include preventing deterioration of the fuel cell stack due to charging the vehicle with contaminated hydrogen.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Yim’s teachings to Hall's modified disclosures by adding the fuel contamination sensor 5 of Yim to any or all of the tanks 102, 104, and 110 as disclosed by Hall in order to gain the advantages of preventing deterioration of the fuel cell stack due to charging the vehicle with contaminated hydrogen.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753